      Case 4:13-md-02420-YGR Document 2696 Filed 01/15/21 Page 1 of 5


                                                                                   'i

                                                                                   ■ C"
                        United States District Court

                                                                :,       i;
                       Northern District Of California               c.'. .-."r,




In re Lithium Ion Batteries                  Case No. NDDL 4:13-md-02420-YGR,
Antitrust Litigation

This Document Relates To

All Indirect Purchaser Actions,


                                              Judge Yvonne Gonzalez Rogers



                                              ChristophtT Andrews,

                                              Pro se Objector



  NOTICE OF APPEAL BY OBJECTOR CHRISTOPHER ANDREWS




                                      Page 1 of5
Case 4:13-md-02420-YGR Document 2696 Filed 01/15/21 Page 2 of 5
Case 4:13-md-02420-YGR Document 2696 Filed 01/15/21 Page 3 of 5
Case 4:13-md-02420-YGR Document 2696 Filed 01/15/21 Page 4 of 5
Case 4:13-md-02420-YGR Document 2696 Filed 01/15/21 Page 5 of 5
